Citation Nr: 1011401	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis to 
include hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as depression.

3.  Entitlement to service connection for a lung disorder to 
include diagnosed as granuloma lung disease.


REPRESENTATION

Appellant represented by:	Mark R. Ustin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought.  

The issue of entitlement to service connection for a lung 
disorder to include diagnosed as granuloma lung disease, 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In December 2009, the Veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.


FINDINGS OF FACT

1.  The competent evidence is against a finding that any 
hepatitis disorder to include hepatitis C was present in 
service; or that any current hepatitis disorder to include 
hepatitis C is related to service or service-connected 
disability.

2.  The competent evidence is against a finding that any 
acquired psychiatric disorder claimed as depression was 
present in service; or that any current acquired psychiatric 
disorder claimed as depression is related to service or 
service-connected disability; or that any psychosis 
manifested to a compensable degree within one year of 
separation from active duty.


CONCLUSIONS OF LAW

1.  A hepatitis disorder to include hepatitis C was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  An acquired psychiatric disorder (claimed as depression) 
was not incurred in or aggravated by active military service, 
nor may a psychosis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between January 2002 and August 2009.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a January 2009 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA examined the Veteran for compensation purposes addressing 
the claimed disorders.   Findings from the examinations are 
adequate for the purposes of deciding the claim on appeal.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The 
Veteran was also provided the opportunity to present 
testimony at a hearing on appeal before the undersigned 
Veteran Law Judge. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Service Connection-Law and Regulation 

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Additionally, certain chronic diseases, including psychosis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs. 38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301 (2009).

Under 38 C.F.R. § 3.301, drug usage is addressed as follows.  
The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.) Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death. 38 C.F.R. § 3.1(n) (2009).



III.  Factual Background

The medical record evidence pertinent to the present appeals 
are summarized below.  Service treatment records show that 
the Veteran was hospitalized and treated in July and August 
1971 for pneumonia.  At that time he reported that he did not 
use drugs.

The Veteran was hospitalized from June to July 1972 with a 
history of fatigue, anorexia, and right upper quadrant pain 
for two weeks prior to admission.  The treatment provider 
noted a history of intravenous heroin use for approximately 
five months prior to admission, and that the Veteran had not 
had any association with anyone that was icteric.

While in the hospital the Veteran was evaluated by psychiatry 
treatment provider, who felt that the Veteran was using drugs 
to self medicate for anxiety without personal problems and 
that his heroin use was mild.

A clinical record during hospitalization contains 
administrative notations of "Multiple drug screening urine 
tests (alternating from positive and negative throughout 
hospitalization). Patient continued use while in hospital."  
That record contains diagnoses of (1) infectious hepatitis, 
and (2) drug dependence (heroin), barbiturates and 
amphetamines.  

A narrative summary report dated at discharge noted that the 
Veteran had been admitted with a history of anorexia, 
malaise, and vague myalgia for two weeks prior to admission, 
with increased bilirubin when he reported to sick call.  The 
report further noted that the Veteran was a drug user, using 
heroin, amphetamines and barbiturates.  The report shows that 
the Veteran admitted to sharing needles with other drug 
users; he was unaware of having contact with anyone who was 
jaundiced.  He had not had a history of transfusions or 
shell-fish ingestion.  The report contains diagnoses of 
infectious hepatitis, and drug dependence to heroin, 
barbiturates, and amphetamines.

A physical profile record dated in July 1972 shows that the 
Veteran had a drug dependence to heroin and barbiturates, and 
was being followed in a drug rehabilitation program; and that 
the Veteran had infectious hepatitis, which was treated and 
improved.

A consultation sheet dated later in July 1972 recorded that 
the Veteran had a history of drug abuse-currently injecting 
heroin; and that the Veteran was being considered for a 212 
separation.  The Veteran reported that during his recent 
hospitalization for hepatitis, he was using heroin 
periodically, and had used it since discharge two days ago.

A discharge summary note dated in mid-July 1972 contains a 
diagnosis of hepatitis, infectious, resolving; and drug 
dependence, heroin, amphetamines, barbiturates.  A subsequent 
consultation sheet report in July 1972 contains as a reason 
for request, that the Veteran had been discharged one week 
before for hepatitis secondary to drug abuse.  The 
provisional diagnosis was post-hepatitis.

The Veteran underwent examination in late July 1972 for the 
purpose of release from active duty.  In the report of 
medical history he reported that he had had stomach, liver, 
or intestinal trouble; jaundice or hepatitis; adverse 
reaction to serum, drug, or medicine; recent gain or loss of 
weight; frequent trouble sleeping; and nervous trouble of 
some sort.  The examination report shows that on examination, 
the examiner recorded a summary of defects and diagnoses.  In 
that summary the examiner stated that the Veteran had been 
discharged one week before after being hospitalized for one 
month for hepatitis secondary to drug abuse.

A treatment record dated in September 1972 noted that the 
Veteran had no record of (treatment related) drugs issued, 
and was not seeing another physician outside of military 
channels, to account for a positive urine test for 
amphetamine or barbiturates.  The record noted that continued 
elicit daily use was highly suspected.

A September 1972 consultation sheet shows that the psychiatry 
department was requested to evaluate the Veteran, who 
reported he was currently using heroin although not daily.  
On evaluation, the psychiatric examiner noted that the 
Veteran had a past history of drug dependence to heroin, with 
three attempts at drug rehabilitation.  He also had a history 
of several altercations with military authorities.  After 
examination, the report contains a diagnosis of passive 
aggressive personality.  

The examiner opined that the diagnosis of passive aggressive 
personality was not acquired in the line of duty, and that it 
existed prior to service.  The examiner opined that the 
results of drug rehabilitation were equivocal; and that there 
was no psychiatric disease or defect warranting disposition 
through medical channels.  

A unit commander's report signed in September 1972 shows that 
the unit commander found that the Veteran had frequent 
involvement with drugs and his failure to respond to 
rehabilitative measures indicated that he should be 
eliminated from military service.  A separate undated unit 
commander's report indicated that the Veteran's present 
behavior ("suspected heavy drug user") first came to his 
attention in April 1972.  The report indicated that the 
action contemplated was to separate the Veteran from service 
by reason of unfitness under Army Regulation 635-212.

After service, private treatment records in July 2001 show 
that the Veteran was treated for vomiting and diarrhea at 
that time.  The record contained a past medical history that 
the Veteran had been drinking heavily for at least 10 years; 
and had a history of alcohol abuse and of intravenous drug 
abuse (20 years before).  The record contains a primary 
diagnosis of alcoholic gastritis, and a secondary diagnosis 
of alcoholic hepatitis.

The report of a February 2002 VA general examination shows 
that the Veteran reported complaints of liver problems, but 
denied having symptoms currently.  He reported active use of 
alcohol, drinking two to three beers per day, and a past 
history of heavy use of alcohol.  

On review of systems, psychiatric examination showed that 
speech was normal in rate and rhythm, with appropriate 
responses to questions.  Affect and mood were appropriate.  
Thought content and processing appeared to be within normal 
limits.  
Laboratory findings included hepatitis C Ab (antibody) was 
positive; hepatitis B screen was negative.  After 
examination, the diagnoses included alcoholic gastritis, 
liver damage; and hepatitis C Ab positive.

The report of a September 2002 VA examination for liver, gall 
bladder and pancreas shows that the Veteran reported a 
history of hepatitis C with onset in 2001; and alcoholic 
gastritis with onset in 2000.  The report noted the following 
risk factors relevant to the Veteran's past history: positive 
exposure to blood and body fluids in Vietnam Era; history of 
intravenous drug abuse; positive history of cocaine use and 
alcohol use; drinking five pints of vodka every week for five 
years.  The Veteran reported that he quit alcohol intake in 
June 2002, and he denied any bodily tattoos or risky sexual 
behavior.  He reported receiving immunization by air gun in 
1971 in service.  

After examination, the report contains diagnoses of 
gastritis, onset 2001; and hepatitis C, onset 2001; risk 
factors for hepatitis C identified by Veteran: exposure to 
blood and body fluids in Vietnam Era, positive history of 
intravenous drug abuse, cocaine use, and alcohol abuse.

The report of a November 2005 VA examination shows that the 
examiner reviewed the claims files and noted a history of 
chronic hepatitis C positive diagnosed in 1972.  The report 
concludes with a diagnosis of chronic hepatitis C, 
symptomatic fatigue, not being treated because of lung 
condition.

In a July 2007 letter an attending VA psychiatrist stated 
that the Veteran had been under that physician's care at the 
mental health clinic at the Brooklyn VA Medical Center since 
August 2005.  The physician stated that the Veteran was 
treated with medication and regular follow-up for a diagnosis 
of depressive disorder with anxiety.  

During a December 2009 Travel Board hearing before the 
undersigned at the RO, the Veteran testified regarding the 
matters on appeal.  He testified that he had hepatitis C and 
depression.  The Veteran testified essentially that his 
claimed depression disorder was due to frustrations he had at 
being hospitalized during service when he had pneumonia.  In 
particular he was depressed because due to his frequent 
admissions for pneumonia, he was unable to serve his full 
period of service; and ultimately never was able to see 
action of any kind.  He testified that the depression has 
been continuous since service. 

The Veteran testified that his claimed hepatitis C resulted 
from being vaccinated by air guns in service without the 
needles being changed.  He also testified that his drug use 
resulted from his depression, which in turn resulted from his 
pneumonia and related hospital admissions.  He reported that 
he had never used drugs prior to service, and began to use 
drugs in service because of his depression.  The Veteran 
essentially affirmed his representative's assertion that if 
the hepatitis C was contracted from drug use, then that 
hepatitis C could be considered secondary to the drug use, 
which in turn could be secondary to the depression. 

IV.  Hepatitis to Include Hepatitis C

Based on the foregoing, the preponderance of the competent 
evidence is against the finding that the current hepatitis C 
disorder is related to service.  

In this case, there is competent medical evidence of 
infectious hepatitis in service during hospitalization from 
June to July 1972.  The first competent medical evidence of a 
current disability of hepatitis C, is in 2002, as shown at a 
February 2002 VA general examination.  

The Veteran contends that his currently diagnosed hepatitis C 
is likely related to claimed in-service risk factors of 
receiving inoculation shots with repeated use of needles in 
an air gun; and drug use, which he claims to be due to 
depression due to hospitalizations for pneumonia in service.

Generally, major risk factors for the hepatitis C virus 
include receipt of blood or blood products before 1992; 
intravenous drug use; occupational exposure to contaminated 
blood or fluids via employment in patient care or clinical 
laboratory work; high risk sexual practices; intranasal 
cocaine; hemodialysis; organ transplants; and body piercing 
or tattooing. Veterans Benefits Administration All Station 
Letter 98-110 "Infectious Hepatitis" (November 30, 1998).

With regard to the in-service risk factor of drug abuse, the 
evidence of record establishes that the Veteran had drug 
usage/abuse in service (heroin, barbiturates, and 
amphetamines in 1972), for which dependency he underwent 
rehabilitation attempts during service.  However, to the 
extent the record reflects any in-service intravenous or 
other drug use, such may not be considered as a basis for 
granting service connection because the report of intravenous 
or other drug use in service constitutes willful misconduct 
in accordance with 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.1(n).  

The service treatment records and post-service medical 
records, as discussed above, contain evidence of multiple 
drug abuse in service and afterwards, and alcohol abuse after 
service.  The Veteran's history of inservice intravenous and 
other drug usage, does not constitute evidence of an in-
service risk factor, and may not be considered as an in-
service hepatitis C risk factor.  Further, there is no 
evidence to suggest that inoculations received by the Veteran 
during service constitute a risk factor for the Veteran's 
diagnosed hepatitis C.

As for the Veteran's assertion that his drug abuse activity 
resulted from depression in service, the Veteran was examined 
during service and only a diagnosis of passive aggressive 
personality was made, in September 1972.  A personality 
disorder is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Winn v. Brown, 8 
Vet. App. 510 (1996).
 
The weight of the evidence of record does not demonstrate any 
other risk factors during service.  Service treatment records 
are negative during service for evidence of occupational 
exposure to contaminated blood or fluids via employment in 
patient care or clinical laboratory work; high risk sexual 
practices; hemodialysis; organ transplants; or body piercing 
or tattooing; or other such risk factors. 

The weight of the competent medical evidence shows that the 
hepatitis C virus, initially documented after service in 
2002, is not related to an in-service disease or injury 
(including risk factors), other than the discussed elicit 
drug use. 

For these reasons, the Board finds that the weight of the 
evidence of record demonstrates that the Veteran was not 
exposed to risk factors during his period of active duty 
service, other than the risk factor of drug abuse in service, 
which may not be considered because it constituted willful 
misconduct by the Veteran. 

The statutes and regulations specifically prohibit the grant 
of service connection for such disease as hepatitis C 
incurred during active service that is the result of the 
abuse of drugs, deeming such disease as not incurred in line 
of duty.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for hepatitis C, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

V.  Psychiatric Disorder Claimed as Depression

Based on the foregoing evidence presented above, the 
preponderance of the competent evidence is against the 
finding that any current psychiatric disorder claimed as 
depression is related to service.

The only psychiatric disorder shown in service is a 
personality disorder of passive aggressive personality, 
diagnosed in September 1972 by psychiatric specialist.  The 
specialist opined that this was not acquired in the line of 
duty and existed prior to service; and that there was no 
psychiatric disease or defect warranting disposition through 
medical channels.  As noted earlier, a personality disorder 
is not a disease or injury within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2006); Winn v. Brown, 8 Vet. App. 
510 (1996).

The first indication of an acquired psychiatric disorder 
after service is shown in a July 2007 letter from an 
attending VA psychiatrist, who stated that the Veteran had 
been receiving care since August 2005 for a diagnosis of 
depressive disorder with anxiety.  This lengthy period after 
service without treatment is evidence against a finding of 
continuity of symptomatology following service, and it weighs 
heavily against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  There is no 
diagnosis of any psychosis on which to base entitlement on 
the basis of any regulatory presumptions.  See 38 C.F.R. 
§ 3.307, 3.309 (2009).

Service connection may not be established in this case based 
on chronicity in service or post-service continuity of 
symptomatology for disorder seen in service, particularly as 
no symptoms of an acquired psychiatric disorder to include 
depression are shown in service or until many years later.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).
 
The treatment records show no indication that any treating 
physician has attributed the Veteran's depression condition 
to service.  Moreover, none of the treatment records after 
service contains evidence otherwise that tends to link the 
claimed disorder to service.

There are no opinions on this question, except that of the 
Veteran.  While the Veteran has provided lay evidence of an 
etiological link to service, VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this 
matter is of little value because the determination involves 
a question that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder 
claimed as depression.  Therefore, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis to include hepatitis C, is 
denied.

Service connection for a psychiatric disorder claimed as 
depression, is denied.


REMAND

The Veteran claims entitlement to a lung disorder to include 
diagnosed as granuloma lung disease.  A remand to the RO in 
this case is necessary for the following reasons.  

The Veteran claims that he has a lung disorder to include 
diagnosed as granuloma lung disease related to service.  He 
claims that this disorder resulted from inservice gas 
exposure during training and/or pneumonia.

The Veteran alleges that he was exposed to gas, presumably 
mustard gas, while training in service, and has provided 
testimony on this and submitted published material addressing 
mustard gas and material suggesting his unit participated in 
such training.  On remand, the Veteran should be asked to 
provide additional information or evidence providing specific 
details, such as the dates, places and manner in which he was 
exposed to mustard gas.  In addition, the Veteran's complete 
service personnel file should be obtained.

The service treatment records show that the Veteran was 
hospitalized from July to August 1971 for viral pneumonia of 
the left lower lobe.  The narrative summary report of that 
hospitalization shows that he reported having coughing and 
chest pain about 10 days prior to admission.  On the day of 
admission, he felt better but still was coughing a lot and 
had some chest pain.

In September 1971 he was seen again with complaints of a 
cough with yellow sputum.  Examination at that time was 
negative.  At the time of the Veteran's July 1972 
examination, he reported having pain or pressure in the 
chest.

The Veteran testified at the December 2009 Travel Board 
hearing that he had suffered from pneumonia for ten days 
prior to that admission, and that he was hospitalized for 
about three weeks.  He testified that he was told then he had 
spots on his lungs, and that the pneumonia never really 
cleared up within an extended time period; it did not go 
away.  He testified that the pain or pressure in the chest he 
reported at the July 1972 examination was related to his 
pneumonia.  To the extent that he is attesting the pain or 
pressure he felt at the time he was diagnosed with pneumonia 
was the same feeling he continued to have at the time of his 
July 1972 examination, the Veteran is competent to draw such 
a conclusion. 

The Veteran has submitted published material now contained in 
the claims file, which shows that pulmonary granulomas can be 
a residual of pneumonia.  The Veteran testified as to his 
belief that his diagnosed lung disorder, diagnosed to include 
granuloma lung disease, is related to the pneumonia he had in 
service.  

To the extent he is attesting to symptoms he can perceive, 
and a continuation of those symptoms, he is competent to make 
that opinion.  However, when the determinative issue involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

Therefore, the Veteran should be afforded an examination to 
obtain an opinion on whether any present lung disorder, to 
include granuloma lung disease, is likely to be related to 
any injury or disease in service including the noted 
pneumonia.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for lung 
symptomatology. 
 
Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  In part, specifically 
request all medical records of treatment 
prior to 2001 and since the last record on 
file (statement), dated in January 2009.

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  Request the Veteran's complete service 
personnel file through official sources.

3.  Ask the Veteran to provide additional 
information or evidence regarding his 
alleged exposure to mustard gas in 
service, such as the specific locations, 
dates (within a two-month time frame), and 
activities involved.  If sufficient 
information is provided, attempt to verify 
claimed mustard gas exposure though 
official sources.

4.  After the above development has been 
completed, then schedule the Veteran for a 
VA examination by an appropriate 
specialist, to determine the nature and 
etiology of any lung disorder to include 
diagnosed as granuloma lung disease.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of related symptoms during and 
since service.

The examiner should identify any lung 
disorder to include diagnosed as granuloma 
lung disease; and provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that: 

(1) any a lung disorder to include 
diagnosed as granuloma lung disease. 
was the result of an inservice injury 
or disease, to specifically include 
pneumonia, exposure to gas, or 

(2) in the case of any sarcoidosis of 
a lung, whether this manifested to a 
compensable degree within one year of 
separation from active duty so as to 
warrant service connection on the 
basis of the relevant regulatory 
presumption.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating to service any lung 
disorder to include diagnosed as granuloma 
lung disease.    

5.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought is not 
granted, issue the Veteran and his 
attorney a supplemental statement of the 
case on that claim.  Allow an appropriate 
period of time for the Veteran and his 
attorney to respond.  Thereafter, return 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


